DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Feb 2022 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot for not considering all of the references in the instant action.
The 112(b) rejection has been withdrawn
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 12, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (GB 2060298) in view of Sekimoto (US 2012/022113693)
As to claim 1, Wirth discloses (see image below) A matrix converter configured as a motor drive circuit of an electric motor, the matrix converter comprising: an array of switches including a plurality of AC inputs (1, 2, 3) configured to receive a multi-phase AC input voltage a discharge path (current flowing through items 56, 57, 58) from the first clamp node to the second clamp node, and a discharge activation circuit configured to activate a discharge current along the discharge path from the first clamp node to the second clamp node in response to detecting an 

    PNG
    media_image1.png
    432
    725
    media_image1.png
    Greyscale

	Wirth does not disclose a switched mode power supply connected between the first clamp node  and the second clamp node or activate a discharge current along the discharge path from the first clamp node to the second clamp node in response to detecting an overvoltage condition.
	Sekimoto teaches a switched mode power supply  (32) connected between the first clamp node  and the second clamp node and  activate a discharge current along the discharge path from the first clamp node to the second clamp node in response to detecting an overvoltage condition (¶7 “As shown in FIG. 7, an inverter 40b without capacitor equipped with an energy-absorbing circuit 28 in the DC section 18 has been suggested as a measure to prevent the aforementioned overvoltage).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wirth and Sekimototo arrive at the claimed invention.  The combination would include an overvoltage clamp as described in Sekimoto included in the device of Wirth.  The motivation for this would be to protect against sudden load loss.  
	As to claim 2, Wirth in view of Sekimoto teaches wherein the clamp circuit comprises a clamp resistor (58) in series with a discharge device (57) between the first clamp node and the second clamp node, the discharge activation circuit configured to turn on the discharge device to active the discharge current in response to detecting the overvoltage condition.
	As to claim 3, Wirth in view of Sekimoto teaches wherein the clamp circuit comprises a clamp resistor in series with a discharge device between the first clamp node and the second clamp node, the discharge activation circuit configured to turn on the discharge device to active the discharge current in response to detecting the overvoltage condition.
	As to claim 12, Wirth discloses A method of supplying DC power in a matrix converter, the method comprising: controlling an array of switches using control circuitry to synthesize a multi-phase AC output voltage from a multi-phase AC input voltage; activating a clamp circuit along a discharge path from the first clamp node to the second clamp node from a first clamp node to a second clamp node in response to a discharge activation circuit detecting the overvoltage condition between the first clamp node and the second clamp node; and generating a DC supply voltage for the control circuitry using a 
	Wirth does not disclose in response to an overvoltage condition, including activating a discharge current along a discharge path from the first clamp node to the second clamp node from a first clamp node to a second clamp node or and generating a DC supply voltage for the control circuitry using a switched mode power supply of the clamp circuit.  
	Sekimoto teaches in response to an overvoltage condition, including activating a discharge current along a discharge path from the first clamp node to the second clamp node from a first clamp node to a second clamp node or and generating a DC supply voltage for the control circuitry using a switched mode power supply of the clamp circuit (Fig. 7, ¶7.  See explanation of claim 1 above).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wirth and Sekimototo arrive at the claimed invention.  The combination would include an overvoltage clamp as described in Sekimoto included in the device of Wirth.  The motivation for this would be to protect against sudden load loss.  
	As to claim 14, Wirth in view of Sekimoto teaches wherein activating the clamp circuit further includes turning on a discharge device in response to detecting the overvoltage -4-Application No.: 16/748585 Filing Date:January 21, 2020 condition, and conducting the discharge current from the first clamp clamp node through a series combination of a clamp resistor and the discharge device (See figure above).
	As to claim 18, Wirth discloses A matrix converter comprising: a switch array having a plurality of AC inputs and a plurality of AC outputs, the switch array comprising a plurality of bidirectional switches; a plurality of driver circuits (Pg. 1, lines 110-125 describe how each switch has a driver) each configured to control a respective one of the plurality of bidirectional switches; a control circuit configured to provide a plurality of input signals to the plurality of driver circuits; and a clamp circuit electrically connected between the plurality of AC inputs and the plurality of AC outputs, the clamp circuit including a first clamp node, a second clamp node, a 
	Wirth does not disclose a switched mode power supply connected between the first clamp node and the second clamp node or activate a discharge current along the discharge path from the first clamp node to the second clamp node in response to detecting an overvoltage condition.
	Sekimoto teaches a switched mode power supply connected between the first clamp node  and the second clamp node or activate a discharge current along the discharge path from the first clamp node to the second clamp node in response to detecting an overvoltage condition
 (¶7, Fig. 7 see also claim 1 above).
.  
Claim(s) 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (GB 2060298) in view of Sekimoto (US 2012/022113693) and Paulakonis (US 2013/0076141).
	As to claim 4, Wirth and Sekimoto does not teach wherein the clamp resistor includes a current path for conducting current therethrough, the current path including a first portion and a second portion that conduct the current in substantially opposite directions to thereby provide cancellation of a magnetic field.
	Paulakonis teaches wherein the clamp resistor includes a current path for conducting current therethrough, the current path including a first portion and a second portion that conduct the current in substantially opposite directions to thereby provide cancellation of a magnetic field (the resistor/diode in parallel appear to teach this limitation and is taught in Paulakonis D1/R1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to add a resistor and diode in the clamp as disclosed in Paualkonis to allow a higher voltage spike tolerance.  
As to claim 7, Wirth in view of Sekimoto teaches wherein the clamp resistor is electrically connected to the discharge device at an intermediate node (node 57/58), t
Wirth in view of Sekimoto does not teach the clamp circuit further comprising a diode electrically connected in parallel with the clamp resistor and having a cathode electrically 
Pualakonis teaches the clamp circuit further comprising a diode electrically connected in parallel with the clamp resistor and having a cathode electrically connected to the first discharge clamp node and an anode electrically connected to the intermediate node (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to add a resistor and diode in the clamp as disclosed in Paualkonis to allow a higher voltage spike tolerance.  
Claim(s) 5, 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wirth (GB 2060298) in view of Sekimoto(US 2012/022113693) and Bruckman (US 2007/0177407).
As to claim 5, Wirth in view of Sekimoto teaches wherein the clamp circuit further comprises: a first plurality of input clamp node; a second plurality of input clamp node; a first plurality of output diodes each having an anode electrically connected to a respective one of the AC outputs and a cathode electrically connected to the first clamp node; and a second plurality of output diodes each having a cathode electrically connected to a respective one of the AC outputs and an anode electrically connected to the second clamp node (See image above, the diodes in parallel with the BJTs read on the output.  The NPNP junctions of the thyristors technically read on the limitation above, but are not specifically cited as diodes).
Bruckman teaches a first plurality of input diodes each having an anode electrically connected to a respective one of the AC inputs and a cathode electrically connected to the first discharge clamp node; a second plurality of input diodes each having a cathode electrically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use IGBTs and diodes in the rectifier rather than SCRs to increase switching speed or frequency.  
As to claim 19, Wirth in view of Sekimoto teaches wherein the clamp circuit further comprises clamp node and the second clamp node to the plurality of AC outputs (see image above).
Wirth in view of Seikomot does not each an input diode array connecting the first clamp node and the second discharge clamp node to the plurality of AC inputs.
Bruckman teaches an input diode array connecting the first clamp node and the second discharge clamp node to the plurality of AC inputs (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use IGBTs and diodes in the rectifier rather than SCRs to increase switching speed or frequency.  
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wirth (GB 2060298) in view of Sekimoto(US 2012/022113693) and Moallem (US 2019/0123636).
Wirth in view of Sekimoto does not specifically disclose wherein the control circuitry comprises a digital processing circuit that is powered by the DC supply voltage.
	Moallem teaches wherein the control circuitry comprises a digital processing circuit that is powered by the DC supply voltage (¶2, “Power Supply (PS) systems typically provide required power to different subsystems (e.g., a Digital Signal Processor ( DSP), microcontroller, control and communication systems, gate driver, etc.) of a power converter.”).
.  
Claims 9-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (GB 2060298) in view of Sekimoto (US 2012/022113693) and Li (US 5,852,559).
As to claim 9, Wirth in view of Sekimoto discloses wherein the array of switches comprises a plurality of switches electrically connected between the plurality of AC inputs and the plurality of AC outputs, the matrix converter further comprising a plurality of driver circuits each configured to control a respective one of the plurality of switches.
Wirth in view of Sekimoto does not disclose bidirectional switches.
Li teaches wherein the array of switches comprises a plurality of bidirectional switches (Col. 2, lines 65- Col. 3, line 5 “In still a further aspect of the present invention, a three phase matrix power converter is provided with nine bidirectional IGBT switches.”) electrically connected between the plurality of AC inputs (32A-32C) and the plurality of AC outputs (34A-34C), the matrix converter further comprising a plurality of driver circuits (Col. 5, line 55-60 “Control circuit 102 may be a microprocessor controlled driver circuit, a logic array, an analog control circuit, digital control circuit, or other device for providing appropriate biases to contacts 106 and 108 of IGBTs 100a-i.”) each configured to control a respective one of the plurality of bidirectional switches.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use bidirectional switches as disclosed in Li.  The motivation for this would be to block current in both directions when the switch is disabled.  
	As to claim 10, Wirth in view of Sekimoto and Li teaches wherein the control circuitry comprises a digital processing circuit that is powered by the DC supply voltage and operable to provide a plurality of input signals to the plurality of driver circuits (Li, Col. 5, line 55-60).

Wirth in view of Sekimoto does not disclose bidirectional switches.
	Li teaches wherein controlling the array of switches using the control circuitry comprises controlling a plurality of bidirectional switches of the array using a plurality of switch drivers providing a plurality of input signals to the plurality of switch drivers using a control circuit, and powering the control circuit using the DC supply voltage (Col. 5, lines 55-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use bidirectional switches as disclosed in Li.  The motivation for this would be to block current in both directions when the switch is disabled.  
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wirth (GB 2060298) in view of Sekimoto (US 2012/022113693), Li (US 5,852,559).and Bortolus (US 2012/0081058).
As to claim 11, Wirth in view of Sekimoto and Lee does not disclose further comprising a plurality of isolated DC-to- DC converters each configured to receive the DC supply voltage, the plurality of isolated DC-to-DC converters each configured to generate a converted DC voltage for a respective one of the driver circuits.
Bortolus teaches further comprising a plurality of isolated DC-to- DC converters each configured to receive the DC supply voltage, the plurality of isolated DC-to-DC converters each configured to generate a converted DC voltage for a respective one of the driver circuits (See Fig. 4.  The DC buck converter is being fed from an intermediate bridge in a capacitor, which feeds a control circuit.  The isolation is explicitly claimed in claim 8).
.
Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (GB 2060298) in view of Sekimoto (US 2012/022113693) and Mayell (US 2014/0104887).
As to claim 15, Wirth in view of Sekimoto does not explicitly disclose further comprising selectively turning on the discharge device based on comparing the voltage difference between the first discharge node and the second discharge node to a threshold voltage.
Mayelll teaches further comprising selectively turning on the discharge device based on comparing the voltage difference between the first discharge node and the second discharge node to a threshold voltage (Fig. 1A/1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use comparison as disclosed in Mayell.  The motivation for this would be to provide prevent large sustained voltage forming downstream.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wirth (GB 2060298) in view of Sekimoto(US 2012/022113693), Li (US 5,852,559). and Bayerer (US 2012/0235663).
As to claim 17, Wirth in view of Sekimoto and Li does not disclose further comprising providing the DC supply voltage to each of a plurality of isolated DC-to-DC converters, and powering each of the plurality of switch drivers with a converted DC voltage from a respective one of the isolated DC-to-DC converters.
Bayerer teaches further comprising providing the DC supply voltage to each of a plurality of isolated DC-to-DC converters, and powering each of the plurality of switch drivers with a converted DC voltage from a respective one of the isolated DC-to-DC converters (Fig. 6).
.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wirth (GB 2060298) in view of Sekimoto(US 2012/022113693)  and Bayerer (US 2012/0235663).
As to claim 20, Wirth in view of Sekimoto does not disclose further comprising a plurality of isolated DC- to-DC converters each configured to receive the DC supply voltage and to generate a converted DC voltage for a respective one of the driver circuits.
Bayerer teaches further comprising a plurality of isolated DC- to-DC converters each configured to receive the DC supply voltage and to generate a converted DC voltage for a respective one of the driver circuits (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use isolated driver power supplies as disclosed in Bayerer.  The motivation for this would be to prevent heavy power signals from interfering with the control circuit.
Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (GB 2060298) in view of Sekimoto(US 2012/022113693) and Jones (US 2012/0104887).
As to claim 21, Wirth in view of Sekimoto does not disclose wherein the discharge current flows from the first clamp node to the second clamp node through a discharge path that does not include any capacitors
Jones teaches wherein the discharge current flows from the first clamp node to the second clamp node through a discharge path that does not include any capacitors (Jones, Fig. 3).

As to claim 22, Wirth in view of Sekimoto does not disclose wherein the discharge current flows from the first clamp node to the second clamp node through a discharge path that does not include any capacitors
Jones teaches wherein the discharge current flows from the first clamp node to the second clamp node through a discharge path that does not include any capacitors (Jones, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to the clamp of Jones to provide a faster overvoltage protection scheme.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839